FILED
                                                                       Sep 24 2018, 12:32 pm

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court


                                 IN THE

         Indiana Supreme Court
                    Supreme Court Case No. 18S-IF-193

                             State of Indiana
                              Appellant (Plaintiff)

                                      –v–

             Norfolk Southern Railway Company
                             Appellee (Defendant)


             Argued: May 17, 2018 | Decided: September 24, 2018

Appeal from the Allen Superior Court, Nos. 02D04-1505-IF-3082, -3084, -3251,
-3255, -3263, -3362, -1506-IF-6383, -1508-IF-9742, -1512-IF-15577; 02D05-1503-IF-
  2039, -1505-IF-3070, -3248, -3264, -3312; 02D06-1504-IF-2988, -1505-IF-3071,
     -3183, -3246, -3262, -3363, -1506-IF-6379, -1508-IF-9744, -1511-IF-13718

                    The Honorable Wendy W. Davis, Judge
                     The Honorable Frances C. Gull, Judge
                   The Honorable John F. Surbeck, Jr., Judge
                   The Honorable David M. Zent, Magistrate

          On Petition to Transfer from the Indiana Court of Appeals,
                            No. 02A03-1607-IF-1524



                        Opinion by Chief Justice Rush
              Justices David, Massa, Slaughter, and Goff concur.
Rush, Chief Justice.

   Indiana—The Crossroads of America 1—is a railroad capital. Statewide,
dozens of railroad companies run trains on more than four thousand miles
of track. Roads intersect those tracks, creating 5,693 public railroad–
highway grade crossings. That’s one for every seventeen public-roadway
miles—the highest concentration in the country. 2

   To aid public travel, the State bars railroads from blocking those
crossings for more than ten minutes, except in situations outside the
railroads’ control. Violations carry minimum $200 fines. After 23 citations,
Norfolk Southern challenged the State’s regulation as preempted by
federal law.

   This issue of first impression in Indiana raises two questions. Does the
standard presumption against preemption apply in the railroad-crossing
context? And to what extent has Congress kept the tracks clear from state
regulation of rail transportation?

   We hold that while the longstanding presumption against preemption
applies here, Indiana’s blocked-crossing statute is a remedy that directly
regulates rail transportation and is thus expressly preempted by the
Interstate Commerce Commission Termination Act.


Facts and Procedural History
   Indiana’s blocked-crossing statute bars railroads from blocking
railroad–highway grade crossings 3 for more than ten minutes, except in
circumstances outside the railroads’ control. Ind. Code § 8-6-7.5-1 (2018).




1   Indiana’s state motto. Resolution of Mar. 2, 1937, ch. 312, 1937 Ind. Acts 1389.
2   Indiana Dep’t of Transportation, Indiana State Rail Plan, 25, 32, 69–70 (Oct. 2017).
3 “Grade crossings” here refers to highways and railroads intersecting on the same level (that
is, “at grade”) instead of one passing over the other via, for example, a tunnel or bridge. Cf.
Ind. Code § 8-6-7.7-1 (2018).



Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018                           Page 2 of 16
Violations are Class C infractions and carry a minimum $200 fine. I.C. § 8-
6-7.5-3(a).

   Between December 2014 and December 2015, Norfolk Southern
collected 23 blocked-crossing citations for violations near its Allen County
trainyard. Norfolk Southern moved for summary judgment on the
citations, arguing that the Interstate Commerce Commission Termination
Act (“ICCTA”) and the Federal Railroad Safety Act (“FRSA”) expressly
preempt Indiana’s blocked-crossing statute. It also designated evidence—
undisputed by the State—that it faced a heavy compliance burden at
grade crossings near the trainyard.

   Based on that evidence, the trial court found that train-switching
maneuvers, track congestion, and mechanical defects can all cause traffic
blockages lasting more than ten minutes. It also found that, to shorten
blockages, Norfolk Southern would have to run trains faster, run shorter
trains, or “cut” trains into segments—an onerous process that requires
more than ten minutes of reassembly and brake tests. The court then
granted summary judgment for Norfolk Southern on all 23 citations,
finding that both the ICCTA and the FRSA preempt the blocked-crossing
statute.

   The State appealed, arguing that neither federal act preempts Indiana’s
blocked-crossing statute, especially given the presumption against
preemption. The Court of Appeals agreed, reversing the trial court
because neither the ICCTA nor the FRSA explicitly list blocked-crossing
statutes as preempted. State v. Norfolk S. Ry., 84 N.E.3d 1230, 1236, 1238
(Ind. Ct. App. 2017).

  Norfolk Southern petitioned to transfer, which we granted, vacating the
Court of Appeals opinion. Ind. Appellate Rule 58(A).


Standard of Review
   Preemption here turns on whether federal law expressly preempts
Indiana’s blocked-crossing statute. See Kennedy Tank & Mfg. Co. v. Emmert
Indus. Corp., 67 N.E.3d 1025, 1028 (Ind. 2017). We review that issue of law,



Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018   Page 3 of 16
and the trial court’s grant of summary judgment, de novo. Id.; Young v.
Hood’s Gardens, Inc., 24 N.E.3d 421, 423 (Ind. 2015).


Discussion and Decision
   Congress can preempt state law expressly, with explicit preemptive
text, or impliedly, “under the twin doctrines of field and conflict
preemption.” KS&E Sports v. Runnels, 72 N.E.3d 892, 905 (Ind. 2017); see
also Kennedy Tank, 67 N.E.3d at 1028. Field preemption exists when
Congress imposes “exclusive federal regulation of the area.” Kennedy
Tank, 67 N.E.3d at 1028 (quoting Basileh v. Alghusain, 912 N.E.2d 814, 818
(Ind. 2009)). And conflict preemption exists when compliance with both
state and federal laws is “physically impossible” or when a state law does
“major damage” to Congress’s purpose. Id. at 1029.

  Norfolk Southern argues only that Indiana’s blocked-crossing statute is
expressly preempted. The statute’s current version says:

      It shall be unlawful for a railroad corporation to permit any
      train, railroad car or engine to obstruct public travel at a
      railroad–highway grade crossing for a period in excess of ten
      (10) minutes, except where such train, railroad car or engine
      cannot be moved by reason of circumstances over which the
      railroad corporation has no control.


I.C. § 8-6-7.5-1. State statutes like this one are ordinarily covered by a
presumption against preemption, see Kennedy Tank, 67 N.E.3d at 1028, but
Norfolk Southern argues that the presumption does not apply here.

   We disagree with Norfolk Southern and find at the outset that the
presumption applies, given the State’s legitimate interest in protecting the
public use of grade crossings. With that presumption on board, we then
address the ICCTA’s express preemption provision. We conclude that
because Indiana’s blocked-crossing statute provides a remedy that
regulates rail transportation, the ICCTA expressly preempts it.




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018      Page 4 of 16
I. Federalism dictates that the presumption against
   preemption applies to the blocked-crossing statute.
   As a concept “central to the constitutional design,” federalism requires
that we not find preemption easily. Kennedy Tank, 67 N.E.3d at 1028
(quoting Arizona v. United States, 567 U.S. 387, 398 (2012)). So we carefully
consider Norfolk Southern’s challenge to the long-settled presumption
against preemption, see id., examining the federal and state interests in
railroad-crossing regulation.

   Since the presumption is animated by federalism, it “is not triggered
when the State regulates in an area where there has been a history of
significant federal presence.” United States v. Locke, 529 U.S. 89, 108 (2000).
This presumption exception is strict, applying when “Congress has
legislated in the field from the earliest days of the Republic, creating an
extensive federal statutory and regulatory scheme.” Id. (finding the
presumption inapplicable in the maritime trade context).

   So does the presumption against preemption apply in this railroad-
crossing case, or does Locke’s exception derail it?

   To start, we agree with Norfolk Southern that Congress
comprehensively regulated the railroad industry dating back to the late
nineteenth century. See United Transp. Union v. Long Island R.R., 455 U.S.
678, 687 (1982). But even then, regulating railroad crossings for the public
welfare remained “one of the most obvious cases of the [states’] police
power.” Erie R.R. v. Bd. of Pub. Util. Comm’rs, 254 U.S. 394, 410 (1921).

   Indiana has exercised that police power for over 150 years. In 1865, the
legislature made it a misdemeanor to leave a train “standing across any
public highway or street, to the hindrance of travel, for a longer time than
ten minutes.” Act of Dec. 20, 1865, ch. XXIV, 1865 Ind. Acts 119. Over
decades, the General Assembly nuanced the regulation—adjusting the
blockage time limit and the fine amount, and eventually regulating
blockages by freight cars and passenger cars separately. See Ind. Rev. Stat.
§ 2176 (1896); Burns’ Ind. Stat. Ann. § 2672 (1914); Burns’ Ind. Stat. Ann. §§
2903, 2904 (1926); Burns’ Ind. Stat. Ann. §§ 10-3904, 10-3905 (1933); Burns’
Ind. Stat. Ann. §§ 10-3904, 10-3905 (Repl. 1956). Then in 1972, the


Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018      Page 5 of 16
legislature passed the current statute, which has remained unamended.
See P.L. 63-1972 (codified at I.C. § 8-6-7.5-1). Across their nuances, these
statutes have aimed “to prevent delay to traffic using our avenues of
travel at points where railroads intersect such avenues.” Pa. R.R. v. Huss,
96 Ind. App. 71, 77, 180 N.E. 919, 921, (1932) (in banc), trans. denied. The
State thus properly notes that Indiana has long regulated railroad
crossings with a blocked-crossing statute.

   Norfolk Southern responds that even if the blocked-crossing statute has
protected the public interest for a long time, it remains a direct regulation
of railroad operations. This is a fair point—and one that headlines our
preemption analysis below—but it does not undermine the presumption
against preemption.

   Rather, the presumption covers “subject[s] traditionally governed by
state law.” CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 663–64 (1993). So
in Easterwood, the Supreme Court of the United States applied the
presumption in a challenge to a railroad’s state-law tort duties to maintain
both reasonable train speeds and proper warning devices at crossings. Id.
at 661, 663–64, 668. Those duties are no less regulations of rail operations
than the blocked-crossing statute is here. Yet the presumption still
applied.

   And because states have long regulated railroad crossings, Locke’s no-
federalism-interest exception does not derail the presumption here.
Indeed, Easterwood applied the presumption to a railroad’s tort duties at
railroad crossings, confirming that these crossings have been
“traditionally governed by state law.” See id. at 664, 668–70 (accepting that
“[j]urisdiction over railroad–highway crossings resides almost exclusively
in the States”). And Indiana’s history proves its longstanding State
concern with blocked crossings.

  Thus, under Easterwood, “[o]ur analysis begins with a presumption
against preemption,” Kennedy Tank, 67 N.E.3d at 1028.




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018    Page 6 of 16
II. The ICCTA, by its plain language, preempts
    Indiana’s blocked-crossing statute.
    When Congress used the ICCTA to largely deregulate the rail industry,
it included an express preemption provision to limit state involvement.
That provision preempts state remedies that manage or govern rail
transportation. We find that Indiana’s blocked-crossing statute is such a
remedy for two reasons. First, because its effects substantially interfere
with railroad operations. And second, because ICCTA preemption is not
limited to explicitly economic regulations.


   A. The ICCTA’s history informs its express preemption
      provision.
   Over time, significant shifts have transformed federal regulatory
control over interstate commerce. These changes provide essential context
for the ICCTA’s express preemption provision.

   Federal regulation of interstate commerce began in 1887 when
Congress established the Interstate Commerce Commission, the first
independent federal agency. Kennedy Tank, 67 N.E.3d at 1032. The
Commission’s “original purpose was to ‘protect the public from the
monopolistic abuses of the railroads.’” Id. (quoting Paul Stephen
Dempsey, Rate Regulation and Antitrust Immunity in Transportation: The
Genesis and Evolution of This Endangered Species, 32 Am. U. L. Rev. 335, 337
(1983)). Its regulatory reach grew in the 1900s, resulting in a
comprehensive scheme that managed rates and some services in the
surface transportation industries. See generally Dempsey, supra.

   More recently, though, Congress came to view this scheme as an
“onerous regulatory burden” that hindered railroads’ economic
competitiveness. Friends of Eel River v. N. Coast R.R. Auth., 399 P.3d 37, 55–
57 (Cal. 2017) (recounting the ICCTA’s purpose and history). So Congress
began the deregulatory process, culminating with the ICCTA in 1995. Id.
at 56. The ICCTA’s explicit policies for rail transportation include
“minimiz[ing] the need for Federal regulatory control over the rail
transportation system” and ensuring “a sound rail transportation system


Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018     Page 7 of 16
with effective competition.” 49 U.S.C. § 10101 (2012). Put simply, the
ICCTA “significantly reduced federal regulation of interstate commerce.”
Kennedy Tank, 67 N.E.3d at 1029–30.

   While Congress largely deregulated the railroad industry, it did not
invite states to step in and fill the void. See Eel River, 399 P.3d at 55–56; cf.
Kennedy Tank, 67 N.E.3d at 1031–33 (explaining the states’ role in
regulating the trucking industry under the ICCTA). Instead, Congress
retained federal control over a few areas—such as routes, rates, and rail
construction and abandonment—and gave exclusive jurisdiction over
them to the newly created Surface Transportation Board (“STB”). 49 U.S.C.
§ 10501; Eel River, 399 P.3d at 53–54. Then, to limit states’ role in rail
regulation, Congress nestled an express preemption provision into its
enumeration of the STB’s jurisdiction. See City of Ozark v. Union Pac. R.R.,
843 F.3d 1167, 1170 (8th Cir. 2016). That provision says that the STB’s
jurisdiction over railroad operations “is exclusive” and that, unless
otherwise provided, ICCTA remedies “are exclusive and preempt” state
remedies:

      (b) The jurisdiction of the [STB] over—
          (1) transportation by rail carriers, and the remedies
          provided in this part with respect to rates, classifications,
          rules (including car service, interchange, and other
          operating rules), practices, routes, services, and facilities of
          such carriers; and
          (2) the construction, acquisition, operation, abandonment, or
          discontinuance of spur, industrial, team, switching, or side
          tracks, or facilities, even if the tracks are located, or intended
          to be located, entirely in one State,
      is exclusive. Except as otherwise provided in this part, the
      remedies provided under this part with respect to regulation
      of rail transportation are exclusive and preempt the remedies
      provided under Federal or State law.


49 U.S.C. § 10501(b) (emphasis added).




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018        Page 8 of 16
   Norfolk Southern argues that this provision preempts Indiana’s
blocked-crossing statute. Since it argues only express—not field or
conflict—preemption, our task is statutory interpretation. See Easterwood,
507 U.S. at 664. The ticket to our decision is thus the preemption
provision’s language. See Puerto Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct.
1938, 1946 (2016). If the words are ambiguous, the presumption against
preemption imposes “a duty to accept the reading that disfavors pre-
emption.” Bates v. Dow AgroSciences LLC, 544 U.S. 431, 449 (2005). But if
those words are clear, “we do not invoke any presumption,” and they
alone keep us on track. Puerto Rico, 136 S. Ct. at 1946.

   The ICCTA’s preemption provision is two sentences. See 49 U.S.C. §
10501(b); Elam v. Kan. City S. Ry., 635 F.3d 796, 805 (5th Cir. 2011). The first
makes STB jurisdiction exclusive. Id. And the second makes ICCTA
remedies exclusive. Id. We focus on the second sentence as the clearer
statement of Congress’s preemptive intent—it explicitly says not only that
federal remedies are exclusive, but also that they “preempt the remedies
provided under . . . State law.” 49 U.S.C. § 10501(b); see Franks Inv. Co. v.
Union Pac. R.R., 593 F.3d 404, 410 (5th Cir. 2010) (en banc). But see generally
Fayus Enters. v. BNSF Ry., 602 F.3d 444, 448–50 (D.C. Cir. 2010) (explaining
the preemption provision’s history and taking a broader view of
exclusive-jurisdiction preemption).


   B. The ICCTA broadly preempts state statutes that manage
      or govern rail transportation but leaves routine crossing
      matters to the states.
   The preemption provision’s second sentence specifies which state
remedies are preempted: those “with respect to regulation of rail
transportation.” 49 U.S.C. § 10501(b) (emphasis added). We thus consider
what the phrase “regulation of rail transportation” encompasses—and
what it does not.

   Contrary to the State’s argument, the phrase does not encompass only
state remedies that are redundant of an ICCTA remedy. Instead, the
preemption provision’s clear text makes ICCTA remedies “exclusive.” 49



Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018      Page 9 of 16
U.S.C. § 10501(b). So it bars any state remedy—whether redundant,
supplementary, or distinct—that regulates rail transportation. See Eel
River, 399 P.3d at 43 (“Where the [ICCTA] has deregulated, the states are
not free to fill regulatory voids.”); Union Pac. R.R. v. Chi. Transit Auth., 647
F.3d 675, 678 (7th Cir. 2011) (recognizing Congress’s “broad and
sweeping” intent to preempt state regulation of rail transportation).

   But the preemption provision also does not encompass all state actions
affecting railroad crossings. In fact, while “[s]ubstantial interference with
railroad operations will be preempted; routine crossing disputes will not.”
Franks, 593 F.3d at 413. Routine crossing requirements that are often too
tangential to “regulate” rail transportation include keeping crossings in
service, id. at 409, closing private crossings, Island Park, LLC v. CSX
Transp., 559 F.3d 96, 105 (2d Cir. 2009), and paying for pedestrian
crossings and sidewalks, Adrian & Blissfield R.R. v. Village of Blissfield, 550
F.3d 533, 541 (6th Cir. 2008).

   Many state actions, though, do regulate rail transportation and are thus
preempted. Courts are unanimous that the test is whether a statute has
“the effect of ‘managing’ or ‘governing’ rail transportation.” Delaware v.
Surface Transp. Bd., 859 F.3d 16, 19 (D.C. Cir. 2017) (quoting Fla. E. Coast
Ry. v. City of W. Palm Beach, 266 F.3d 1324, 1331 (11th Cir. 2001)) (collecting
cases); Or. Coast Scenic R.R. v. Or. Dep’t of State Lands, 841 F.3d 1069, 1077
(9th Cir. 2016) (quoting Ass’n of Am. R.Rs. v. S. Coast Air Quality Mgmt.
Dist., 622 F.3d 1094, 1097 (9th Cir. 2010)); Blissfield, 550 F.3d at 539; City of
Girard v. Youngstown Belt Ry., 979 N.E.2d 1273, 1281 (Ohio 2012) (collecting
cases).

  With this test in hand, it’s full speed ahead to the ICCTA’s application
here.


   C. The ICCTA expressly preempts Indiana’s blocked-
      crossing statute.
   Indiana’s blocked-crossing statute says:




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018      Page 10 of 16
      It shall be unlawful for a railroad corporation to permit any
      train, railroad car or engine to obstruct public travel at a
      railroad–highway grade crossing for a period in excess of ten
      (10) minutes, except where such train, railroad car or engine
      cannot be moved by reason of circumstances over which the
      railroad corporation has no control.


I.C. § 8-6-7.5-1. Again, the test for ICCTA preemption is whether this
statute has “the effect of ‘managing’ or ‘governing’ rail transportation.”

  The broad definition of “transportation” in 49 U.S.C. section 10102(9)
sweeps up “virtually any property, track, or vehicle ‘related to the
movement of passengers or property, or both, by rail.’” Allied Erecting &
Dismantling Co. v. Surface Transp. Bd., 835 F.3d 548, 550 (6th Cir. 2016). So
in limiting how long a “railroad corporation” can block “railroad–
highway grade crossing[s],” Indiana Code section 8-6-7.5-1 undisputedly
affects rail transportation.

   But does that amount to “regulation” under the ICCTA’s preemption
provision? That is, does it rise to the level of “‘managing’ or ‘governing’”
rail transportation? PCS Phosphate Co. v. Norfolk S. Corp., 559 F.3d 212, 218–
19 (4th Cir. 2009) (expounding the preemption provision’s focus on
“regulation”). The State argues that it does not, because the blocked-
crossing statute merely regulates peripheral concerns rather than a
railroad’s economic choices. We disagree.


      1. Indiana’s blocked-crossing statute regulates railroads.
   The statute’s bar on blocking grade crossings for more than ten minutes
dictates key operational choices. Railroads cannot run trains too slowly or
make them too long, lest they take more than ten minutes to clear a
crossing. See CSX Transp., Inc. v. City of Plymouth, 283 F.3d 812, 817 (6th
Cir. 2002) (“[T]he amount of time a moving train spends at a grade
crossing is mathematically a function of the length of the train and the
speed at which the train is traveling.”). Railroads also cannot schedule
trains or operate trainyards in a way that forces them to stop trains for



Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018    Page 11 of 16
more than ten minutes at a crossing to repair problems, perform safety
checks, or wait for tracks to clear.

   The facts here, as the trial court ably found, provide examples. Norfolk
Southern’s switching operations take more than ten minutes to safely
complete. Mechanical defects and trainyard congestion can also cause
violations. So Norfolk Southern would have to run faster or shorter trains,
or “cut” trains into segments, to comply with the blocked-crossing statute.
And if Norfolk Southern “cut” its trains to open the crossings, reassembly
and mandatory brake tests would take more than ten minutes. All this
means that Norfolk Southern—just to try to comply with the blocked-
crossing statute—would have to change several key railroad-operation
choices.

   Nor does the statute’s exception for blockages outside the railroads’
control provide a light at the end of the tunnel. The statute’s duty to clear
crossings within ten minutes means that if there is any way for the
railroad to comply—no matter how onerous—then it must do so. See
Norfolk & W. Ry. v. State, 180 Ind. App. 185, 188, 387 N.E.2d 1343, 1344,
(1979), trans. denied. So, for example, “if a crossing can be cleared by
separating the cars, such must be done.” Id.

   In sum, as the en banc Fifth Circuit recognized, “[r]egulating the time a
train can occupy a rail crossing impacts, in such areas as train speed,
length and scheduling, the way a railroad operates its trains.” Franks, 593
F.3d at 411 (quoting Friberg v. Kan. City S. Ry., 267 F.3d 439, 443 (5th Cir.
2001)). So “mandat[ing] when trains can use tracks and stop on them is
attempting to manage or govern rail transportation in a direct way.” Id.

  Since the statute regulates rail transportation, we turn to the State’s
next argument—that the ICCTA preempts only economic regulations.


      2. ICCTA preemption is not limited to explicitly
         economic regulations.
    Despite the blocked-crossing statute’s direct regulatory effect, the State
argues that the statute is not preempted because the ICCTA’s core concern
is economic regulation. Courts have struggled to find Congress’s intent on


Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018    Page 12 of 16
that point. See, e.g., Elam, 635 F.3d at 806 (“The preemptive effect of
§ 10501(b) may not be limited to state economic regulation, but economic
regulation is at the core of ICCTA preemption.”); Blissfield, 550 F.3d at 539
(“[T]he Federal scheme of economic regulation and deregulation is
intended to address and encompass all such regulation and to be
completely exclusive.”); N.Y. Susquehanna & W. Ry. v. Jackson, 500 F.3d 238,
252 (3d Cir. 2007) (“[T]he [ICCTA] does not preempt only explicit
economic regulation.”). But we need not divine Congress’s intent because
the State’s argument cannot prevail for two reasons.

   First, the line between economic and non-economic regulations “begins
to blur” in many cases, including this one. City of Auburn v. U.S. Gov’t, 154
F.3d 1025, 1031 (9th Cir. 1998). Environmental, traffic, or safety regulations
“amount to ‘economic regulation,’” Eel River, 399 P.3d at 62, when they
stymie railroads’ key operational choices—choices they would otherwise
make for economic reasons. See id. at 62–64. So the blocked-crossing
statute’s effects on train length, speed, and scheduling are
indistinguishable from economic regulations. See Friberg, 267 F.3d at 444.

   Second—and more fundamentally—even if an economic focus were in
Congress’s mind, it is not in the ICCTA’s text. See 49 U.S.C. § 10501(b).
Plain text, when we have it, “begins and ends our analysis.” Puerto Rico,
136 S. Ct. at 1946. Here the preemption provision plainly does not limit
preemption to economic regulations. 49 U.S.C. § 10501(b); see Friberg, 267
F.3d at 444 (noting “the all-encompassing language of the ICCTA’s
preemption clause”).

    So since Indiana’s blocked-crossing statute is a remedy that directly
regulates rail operations, the ICCTA categorically preempts it. See
Wedemeyer v. CSX Transp., Inc., 850 F.3d 889, 894–95 (7th Cir. 2017)
(“Categorical preemption occurs when a state . . . action is preempted on
its face,” including when states “deny a railroad the ability to conduct




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018   Page 13 of 16
some part of its operations.”). 4 This holding mirrors those of several other
jurisdictions addressing blocked-crossing preemption under the ICCTA.
See Elam, 635 F.3d 796; Friberg, 267 F.3d 439; Maynard v. CSX Transp., Inc.,
360 F. Supp. 2d 836 (E.D. Ky. 2004); People v. Burlington N. Santa Fe R.R.,
209 Cal. App. 4th 1513 (2012); Burlington N. & Santa Fe Ry. v. Dep’t of
Transp., 206 P.3d 261 (Or. Ct. App. 2009); City of Seattle v. Burlington N.
R.R., 41 P.3d 1169 (Wash. 2002) (en banc).

   Despite preemption, the State may have federal recourse for blocked
crossings. The STB’s Rail Customer and Public Assistance Program
“solves problems in ways ranging from a simple answer to a telephone
inquiry to lengthy informal mediation efforts.” 5 In 2017, that program
addressed 32 issues related to railroad blocked crossings. 6 The STB has
also addressed ongoing blocked-crossing disputes with formal decisions. 7

   Since the ICCTA preempts the blocked-crossing statute, it is the end of
the line—we need not address preemption under the FRSA. The trial court
is affirmed.




4For this reason, we need not get sidetracked by incidental burdens on railroad operations, see
Delaware, 859 F.3d at 18 (“[T]he ICCTA preempts ‘all state laws that may reasonably be said to
have the effect of managing or governing rail transportation, while permitting the continued
application of laws having a more remote or incidental effect on rail transportation.’” (quoting
N.Y. Susquehanna, 500 F.3d at 252)), or as-applied preemption, see Wedemeyer, 850 F.3d at 895.
5Surface Transportation Board, Rail Customer and Public Assistance,
https://www.stb.gov/stb/rail/consumer_asst.html.
6Surface Transportation Board, RCPA 2017 Full Year Statistics by Issue and Region,
https://www.stb.gov/stb/docs/ConsumerAssistance/Full%20Year%20RCPA%202017%20
Cases%20by%20Category-Region.pdf.
7E.g., CSX Transp. Inc., STB Docket No. FD 35522, June 22, 2016,
https://www.stb.gov/decisions/readingroom.nsf/9855c1fb354da09b85257f1f000b5f79/
d3c0b4ed40a3bad585257fda0056d1e0?OpenDocument; Canadian Nat’l Ry., STB Decision
No. 26, Docket No. FD 35087, Dec. 17, 2010,
https://www.stb.gov/decisions/readingroom.nsf/9855c1fb354da09b85257f1f000b5f79/
b956b01d3225252a852578000050aee5?OpenDocument.



Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018                   Page 14 of 16
Conclusion
   While the presumption against preemption applies in this railroad-
crossing context, the ICCTA’s preemption provision unambiguously
preempts Indiana’s blocked-crossing statute. We thus affirm summary
judgment for Norfolk Southern.


David, Massa, Slaughter, and Goff, JJ., concur.



ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana

Thomas M. Fisher
Solicitor General

Andrew A. Kobe
Larry D. Allen
Deputy Attorneys General
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Raymond A. Atkins
Hanna M. Chouest
Sidley Austin LLP
Washington, DC

Bryan H. Babb
Bradley M. Dick
Bose McKinney & Evans LLP
Indianapolis, Indiana

John C. Duffey
Heather L. Emenhiser
Stuart & Branigin LLP
Lafayette, Indiana




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018   Page 15 of 16
ATTORNEYS FOR AMICUS CURIAE
THE ASSOCIATION OF AMERICAN RAILROADS
Harold Abrahamson
Jonathan E. Halm
Abrahamson, Reed & Bilse
Munster, Indiana

ATTORNEYS FOR AMICI CURIAE
FRANCIS P. MULVEY AND CHARLES D. NOTTINGHAM
Stephen J. Peters
David I. Rubin
Plunkett Cooney, P.C.
Indianapolis, Indiana

ATTORNEYS FOR AMICI CURIAE
INDIANA RAIL ROAD COMPANY ET AL.
Karl L. Mulvaney
Margaret M. Christensen
Nana Quay-Smith
Bingham Greenebaum Doll LLP
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-IF-193 | September 24, 2018   Page 16 of 16